Title: From Alexander Hamilton to Jeremiah Banning, 21 June 1793
From: Hamilton, Alexander
To: Banning, Jeremiah



Treasury Department June 21st 1793
Sir

In answer to your letter of the 6th instant, I refer you to mine of the 30th of may.
I should earlier have sent you a direction, in the particular case; but that I had understood that proceedings at law had been commenced, which had removed the Eunice from your custody to that of the Court.
If still in your custody she is to be surrendered to the Captor.
with consideration   I am Sir   Your obedt servt

Alexander Hamilton
Jere Banning EsqrCollectorOxford Maryland

